EXHIBIT 10.7.3
THIRD AMENDMENT TO AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
(this “Amendment”), effective as of December 31, 2008, is entered into by and
among LEAP WIRELESS INTERNATIONAL, INC., a Delaware corporation (“Parent”),
CRICKET COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and S.
Douglas Hutcheson (“EXECUTIVE”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Existing
Agreement (as defined below). All Paragraph, Exhibit and Attachment references
in this Amendment are to Paragraphs, Exhibits and Attachments of the Existing
Agreement.
     WHEREAS, Parent, the Company and EXECUTIVE are parties to that certain
Amended and Restated Executive Employment Agreement, effective as of January 10,
2005, as amended by (i) that certain First Amendment to Amended and Restated
Executive Employment Agreement, effective as of June 17, 2005 and (ii) that
certain Second Amendment to Amended and Restated Executive Employment Agreement,
effective as of February 17, 2006 (as amended, the “Existing Agreement”); and
     WHEREAS, Parent, the Company and EXECUTIVE desire to amend the Existing
Agreement to (i) ensure that the benefits to be provided by the Existing
Agreement comply with or are exempt from the provisions of Section 409A of the
United States Internal Revenue Code, as amended and (ii) make certain other
revisions to the severance benefits provided to EXECUTIVE hereunder to
correspond to the terms of a certain Severance Benefit Agreement approved by
Parent’s Compensation Committee in 2008 to be entered into with Parent’s
officers.
     NOW, THEREFORE, in consideration of the foregoing, the parties hereby amend
the Existing Agreement as follows:
     1. Paragraph 3 of the Existing Agreement. Paragraph 3 of the Existing
Agreement is hereby amended and restated to read as follows:
     “3. Term of Employment.
     3.1 EXECUTIVE shall be employed pursuant to the terms of this Agreement for
a term beginning on the Effective Date and expiring at midnight on December 31,
2009. The term of employment, including any extension period contemplated in
Paragraph 3.2 below, shall be referred to as the “Employment Period.”
     3.2 This Agreement and EXECUTIVE’s employment hereunder may be extended for
such period following December 31, 2009, and upon such terms and conditions, as
shall be mutually agreed upon by the Company, Parent and EXECUTIVE and set forth
in a written amendment to this Agreement; provided, however, that commencing on
December 31, 2009 and on each December 31 thereafter, the term of this Agreement
shall be automatically extended for one additional year unless, not later than
the immediately preceding January 1, the Company or Parent shall have given
notice to EXECUTIVE that the term of this Agreement shall not be further
extended.

 



--------------------------------------------------------------------------------



 



     3.3 Notwithstanding Paragraphs 3.1 and 3.2, EXECUTIVE’s employment may
terminate in accordance with Paragraph 5 and, in the event of such termination,
the Employment Period shall end on the Date of Termination (as defined in
Paragraph 5.8 below).
     3.4 EXECUTIVE and the Company acknowledge and agree that the expiration of
the term of this Agreement alone shall not constitute a termination of
EXECUTIVE’s employment relationship with the Company, which shall continue on an
at-will basis beyond the term of this Agreement until otherwise terminated by
the Company or EXECUTIVE. If this Agreement expires without a concurrent
termination of EXECUTIVE’s employment, EXECUTIVE shall not be entitled to any
benefits under Paragraph 5 of this Agreement as a result of the expiration of
the term of this Agreement.”
     2. Paragraph 4.8 of the Existing Agreement. Paragraph 4.8 of the Existing
Agreement is hereby amended and restated to read as follows: “[Intentionally
Omitted]”
     3. Paragraph 5 of the Existing Agreement. Paragraph 5 of the Existing
Agreement is hereby amended and restated to read as follows:
     “5.1 Termination For Death. EXECUTIVE’s employment under this Agreement
shall terminate without notice upon the date of EXECUTIVE’s death. In the event
of EXECUTIVE’s death, all rights of EXECUTIVE to compensation hereunder shall
automatically terminate immediately upon his death, except that EXECUTIVE’s
heirs, personal representatives or estate shall be entitled to any unpaid
portion of his salary and accrued benefits earned up to the date of his death,
including a pro rata share of EXECUTIVE’s Target Performance Bonus for the year
of his death.
     5.2 Termination For Disability. The Company may terminate EXECUTIVE’s
employment under this Agreement after thirty (30) days notice in the event that
EXECUTIVE is unable to substantially perform his duties for an aggregate period
of sixty (60) days during any 180-day period resulting from EXECUTIVE’s
incapacity due to a physical or mental disability after attempts to reasonably
accommodate EXECUTIVE’s disability have failed. In the event that, during the
Employment Period, EXECUTIVE’s employment is terminated for disability,
EXECUTIVE shall be entitled to any unpaid portion of his salary and accrued
benefits earned up to the Date of Termination, including a pro rata share of
EXECUTIVE’s Target Performance Bonus for the year in which his termination
occurs.
     5.3 Termination for Cause. The Company may terminate EXECUTIVE’s employment
under this Agreement for Cause (as defined in Paragraph 5.5 below). In the event
that EXECUTIVE’s employment is terminated by the Company for Cause during the
Employment Period, EXECUTIVE shall be entitled to any unpaid portion of his
salary and accrued benefits earned up to the Date of Termination.
     5.4 Termination Other Than for Cause or Resignation by EXECUTIVE. The
Company may terminate EXECUTIVE’s employment under this Agreement other than for
Cause and EXECUTIVE may terminate his employment under this Agreement for any
reason. In the event that EXECUTIVE’s employment is terminated by the Company
other than for Cause, or by EXECUTIVE for Good Reason, EXECUTIVE shall be
entitled to the following:
          5.4.1 EXECUTIVE shall be entitled to any unpaid portion of his salary
and accrued benefits earned up to the Date of Termination.

2



--------------------------------------------------------------------------------



 



          5.4.2 The Company shall pay to EXECUTIVE, following the date of his
termination of employment and in accordance with Paragraph 5.11, a lump sum
severance benefit in cash in the amount equal to (a) two (2) times the sum of
(i) EXECUTIVE’S Base Salary and (ii) EXECUTIVE’s annual Target Performance Bonus
plus (b) if none of the health benefits provided by Parent or the Company (or
any parent, subsidiary or successor thereof) to EXECUTIVE are self-funded as of
the date of EXECUTIVE’s Date of Termination, an amount equal to six (6)
multiplied by the monthly premium EXECUTIVE would be required to pay for
continued COBRA Coverage (as defined below) for EXECUTIVE and his eligible
dependents (calculated by reference to the premium as of the date of EXECUTIVE’s
Date of Termination).
          5.4.3. To the extent EXECUTIVE elects continuation health care
coverage for EXECUTIVE and his eligible dependents under Section 4980B of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), and
Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended from time to time (collectively, “COBRA Coverage”), EXECUTIVE shall
not-be required to pay premiums for such COBRA Coverage for the eighteen
(18) month period commencing on the Date of Termination (or, if earlier, until
EXECUTIVE is eligible for comparable coverage with a subsequent employer). The
COBRA Coverage shall be provided in reliance on the exemption from Section 409A
of the Code under Treasury Regulation Section 1.409A-1(a)(5).
          If any of the health benefits provided by Parent or the Company (or
any parent, subsidiary or successor thereof) to EXECUTIVE are self-funded as of
the date of EXECUTIVE’s Date of Termination, instead of providing health
insurance benefits as set forth above, the Company shall instead elect to
either: (i) pay to EXECUTIVE a lump sum payment in amount equal to twenty-four
(24) multiplied by the monthly premium EXECUTIVE would be required to pay for
continued COBRA Coverage for himself and his eligible dependents (calculated by
reference to the premium as of the Date of Termination) (the “COBRA Payment”),
grossed-up for applicable taxes, with such amount to be paid to EXECUTIVE
following the Date of Termination and in accordance with Paragraph 5.11; or
(ii) withhold the amount of the COBRA Payment and apply such amount, on an
after-tax basis, to EXECUTIVE’s premiums for COBRA Coverage for the twenty-four
(24) months following the Date of Termination, without regard to whether
EXECUTIVE receives COBRA Coverage for the entire period, with such amount to be
reported on EXECUTIVE’s Form W-2. Any tax gross-up pursuant to this
Paragraph 5.4.3 shall be paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v).
          5.4.4. EXECUTIVE shall not be required to mitigate the amount of any
payment provided for in this Paragraph 5.4 by seeking other employment or
otherwise nor, except as provided in Paragraph 5.4.3, shall the amount of any
payment or benefit provided for in this Paragraph 5.4 be reduced by any
compensation or benefits earned by EXECUTIVE as the result of employment by
another employer or self-employment, by retirement benefits, by offset against
any amount claimed to be owed by EXECUTIVE to the Company, or otherwise.
     5.5 Definition of “Cause”. For purposes of this Paragraph 5, “Cause” shall
mean any one or more of the following occurrences:
          5.5.1 EXECUTIVE’s material breach of any provision of the Invention
Disclosure, Confidentiality and Proprietary Rights Agreement or any other
agreement between EXECUTIVE and the Company (or any parent or subsidiary of the
Company or any successor thereof), after a written notice from the Company is
delivered to EXECUTIVE describing EXECUTIVE’s breach and EXECUTIVE is afforded a
period of at least thirty (30) days to correct the breach and fails to do so
within such period;

3



--------------------------------------------------------------------------------



 



          5.5.2 EXECUTIVE’S conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for (i) any felony,
or (ii) other illegal conduct (other than minor traffic violations) that is
likely to inflict or has inflicted material injury on the business of the
Company (or any parent or subsidiary of the Company or any successor thereof);
          5.5.3 EXECUTIVE’S commission of an act of fraud, embezzlement or
dishonesty, whether prior to or subsequent to the date hereof upon the Company
(or any parent or subsidiary of the Company or any successor thereof);
          5.5.4 EXECUTIVE’S willful neglect of or willful failure to
substantially perform (i) EXECUTIVE’S duties with the Company (or any parent or
subsidiary of the Company or any successor thereof) or (ii) the lawful and
reasonable directions of the Board of Directors of the Company (or any parent or
subsidiary of the Company or any successor thereof which employs EXECUTIVE or
for which EXECUTIVE serves as an officer) (other than any such neglect or
failure occurring after EXECUTIVE’S issuance of a Notice of Termination for Good
Reason), after a written notice from the Company is delivered to EXECUTIVE
describing EXECUTIVE’S neglect or failure to perform and EXECUTIVE is afforded a
period of at least thirty (30) days to correct the neglect or failure to perform
and fails to do so within such period; or
          5.5.5 EXECUTIVE’S gross misconduct affecting or material violation of
any duty of loyalty to the Company (or any parent or subsidiary of the Company
or any successor thereof).
          Notwithstanding the foregoing, EXECUTIVE’s employment shall not be
deemed terminated for “Cause” pursuant to this Paragraph 5.5 unless and until
there shall have been delivered to EXECUTIVE a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board of Directors of the Company or Parent at a meeting of the Board of
Directors of the Company or Parent held within three (3) days (or such longer
time period as the Board of Directors of the Company or Parent may determine)
after the Company or Parent provides EXECUTIVE with notice that it has
determined that an event described in this Paragraph 5.5 has occurred, at which
EXECUTIVE, together with EXECUTIVE’s counsel may be heard for a period of no
more than three (3) hours before the Company or Parent. The determination of
whether the EXECUTIVE’s employment shall be terminated for “Cause” shall be made
by the Board of Directors of the Company or Parent in its sole discretion.
     5.6 Definition of “Good Reason”. For purposes of this Paragraph 5, “Good
Reason” shall mean, without EXECUTIVE’s express written consent, the occurrence
of any of the following circumstances:
          5.6.1 a material diminution in EXECUTIVE’s authority, duties or
responsibilities with the Company (or any parent or subsidiary of the Company or
any successor thereof), including, without limitation, the continuous assignment
to EXECUTIVE of any duties materially inconsistent with EXECUTIVE’s position
with the Company (or any parent or subsidiary of the Company or any successor
thereof), a material negative change in the nature or status of EXECUTIVE’s
responsibilities or the conditions of EXECUTIVE’s employment with the Company
(or any parent or subsidiary of the Company or any successor thereof);

4



--------------------------------------------------------------------------------



 



          5.6.2 a material diminution in EXECUTIVE’s annualized cash and
benefits compensation opportunity, which shall include EXECUTIVE’s base
compensation, EXECUTIVE’s annual Target Performance Bonus opportunity and
EXECUTIVE’s aggregate employee benefits, as in effect on the Effective Date as
the same may be increased from time to time thereafter;
          5.6.3 a material change in the geographic location at which EXECUTIVE
must perform his duties (and the Company and EXECUTIVE agree that any
involuntary relocation of the Company’s offices (or the offices of any parent or
subsidiary of the Company or any successor thereof) at which EXECUTIVE is
principally employed to a location more than sixty (60) miles from such location
would constitute a material change); or
          5.6.4 any other action or inaction that constitutes a material breach
by the Company (or any parent or subsidiary of the Company or any successor
thereof) of its obligations to EXECUTIVE under this Agreement.
          EXECUTIVE’s right to terminate employment with the Company (or any
parent or subsidiary of the Company or any successor thereof) pursuant to this
Paragraph 5.6 shall not be affected by EXECUTIVE’s incapacity due to physical or
mental illness. EXECUTIVE’s continued employment with the Company (or any parent
or subsidiary of the Company or any successor thereof) shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.
          EXECUTIVE must provide written notice to the Company of the occurrence
of any of the foregoing events or conditions without EXECUTIVE’s written consent
within ninety (90) days of the initial occurrence of such event or condition.
The Company (or any parent or subsidiary of the Company or any successor
thereof) shall have a period of thirty (30) days to cure such event or condition
after receipt of written notice of such event or condition from EXECUTIVE.
EXECUTIVE’s termination of employment by reason of resignation from employment
with the Company for Good Reason must occur within one (1) year following the
initial existence of the event or condition constituting Good Reason.
     5.7 Notice of Termination. Any purported termination of EXECUTIVE’s
employment by the Company for Cause or other than for Cause, or by EXECUTIVE for
Good Reason, shall be communicated by Notice of Termination to the other party
hereto in accordance with Paragraph 10. “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Paragraph 5 relied upon and shall set forth in reasonable detail any facts and
circumstances claimed to provide a basis for the termination of employment under
the provision so indicated.
     5.8 Definition of “Date of Termination”. For purposes of this Paragraph 5,
“Date of Termination” shall mean the date of EXECUTIVE’s termination of
employment.
     5.9 Delivery of Release. In consideration of, and as a condition to
receiving, the benefits to be provided to EXECUTIVE under this Paragraph 5
(other than any unpaid portion of his salary and accrued benefits earned up to
the Date of Termination), EXECUTIVE (or, in the event of EXECUTIVE’s death, the
executor or legal representative of his estate) shall execute and deliver to the
Company and to Parent, the “General Release” set forth on Exhibit B hereto on or
after the Date of Termination and not later than twenty-one (21) days after the
Date of Termination (or, in the event that the termination of EXECUTIVE’s
employment with the Company is in connection with an exit incentive or other
employment termination program

5



--------------------------------------------------------------------------------



 



offered to a group or class of employees, not later than forty-five (45) days
after the Date of Termination (or, if later, the date EXECUTIVE is provided with
the information required in accordance with Section 3(f) of the General
Release)). In the event that EXECUTIVE fails to execute and deliver the General
Release in accordance with this Paragraph 5.9, or EXECUTIVE revokes the General
Release in accordance with the terms thereof, EXECUTIVE shall not receive the
benefits set forth in this Paragraph 5 (other than any unpaid portion of his
salary and accrued benefits earned up to the Date of Termination).
     5.10 Further Agreements. As further consideration for the benefits to be
provided under this Paragraph 5 (other than any unpaid portion of his salary and
accrued benefits earned up to the Date of Termination), EXECUTIVE hereby agrees
as follows:
          5.10.1 Confidentiality. For the period of three (3) years commencing
on the Date of Termination, EXECUTIVE shall not, directly or indirectly,
disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below). EXECUTIVE agrees that, upon termination of EXECUTIVE’s
employment with the Company, all Confidential Information in EXECUTIVE’s
possession that is in writing or other tangible form (together with all copies
or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by EXECUTIVE or furnished to any third party,
in any form except as provided herein; provided, however, that EXECUTIVE shall
not be obligated to treat as confidential, or return to the Company copies of
any Confidential Information that (i) was publicly known at the time of
disclosure to EXECUTIVE, (ii) becomes publicly known or available thereafter
other than by any means in violation of this Agreement or any other duty owed to
the Company, Parent or any of their respective affiliates by any person or
entity, or (iii) is lawfully disclosed to EXECUTIVE by a third party. As used in
this Agreement, the term “Confidential Information” means: information disclosed
to EXECUTIVE or known by EXECUTIVE as a consequence of or through EXECUTIVE’s
relationship with the Company, about the customers, employees, business methods,
technical operations, public relations methods, organization, procedures or
finances, including, without limitation, information of or relating to customer
lists, of Parent, the Company and their respective affiliates.
          5.10.2 Non-Solicitation. For the period commencing on the Date of
Termination and terminating on the third (3rd) anniversary thereof, EXECUTIVE
shall not, either on EXECUTIVE’s own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venturer, owner or
shareholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit or attempt to solicit away from the Company,
Parent, or any of their respective affiliates, any of their respective officers
or employees or offer employment to any person who, on or during the six
(6) months immediately preceding the date of such solicitation or offer, is or
was an officer or employee of the Company, Parent, or any of their respective
affiliates; provided, however, that a general advertisement to which an officer
or employee of the Company, Parent, or any of their respective affiliates,
responds and any employment resulting from such response shall in no event be
deemed to result in a breach of this Paragraph 5.10.2.
          5.10.3 Breach of Covenants. In the event that EXECUTIVE breaches any
of the provisions of this Paragraph 5.10, or threatens to do so, in addition to
and without limiting or waiving any other remedies available to the Company or
Parent in law or in equity, the Company or Parent shall be entitled to immediate
injunctive relief in any court having the capacity to grant such relief, to
restrain such breach or threatened breach and to enforce Paragraph 5.10.
EXECUTIVE acknowledges that it is impossible to measure in money the damages
that the Company will sustain

6



--------------------------------------------------------------------------------



 



in the event that EXECUTIVE breaches or threatens to breach Paragraph 5.10 and,
in the event that the Company or Parent institutes any action or proceeding to
enforce Paragraph 5.10 seeking injunctive relief, EXECUTIVE hereby waives and
agrees not to assert or use as a defense a claim or defense that the Company or
Parent has an adequate remedy at law. Also, in addition to any other remedies
available to the Company or Parent in law or in equity, in the event that
EXECUTIVE breaches the provisions of Paragraph 5.10 in any material respect,
EXECUTIVE shall forfeit EXECUTIVE’s right to further benefits under Paragraph 5
and EXECUTIVE shall be obligated to repay to the Company the benefits that
EXECUTIVE has received under Paragraph 5. If a court or arbitrator shall hold
that the duration, scope or area restriction or other provision of this
Paragraph 5.10 is unreasonable under the circumstances now or then existing, the
parties hereto agree that the maximum duration, scope or area restriction
reasonable under the circumstances shall be substituted for the stated duration,
scope or area restriction.
     5.11 Timing of Payments. Notwithstanding the foregoing provisions of this
Paragraph 5, the payments provided for in Paragraph 5.1, Paragraph 5.2,
Paragraph 5.4.2 and Paragraph 5.4.3 (if applicable) (other than unpaid salary
earned prior to termination) shall be made no later than the tenth (10th) day
following the date on which the General Release by EXECUTIVE (or, in the event
of EXECUTIVE’S death, the executor or legal representative of his estate)
becomes irrevocable. In the event that EXECUTIVE fails to execute and deliver to
the Company and Parent the General Release in accordance with Paragraph 5.9
within fifty-five (55) days following the Date of Termination, or EXECUTIVE
revokes the General Release in accordance with the terms thereof, EXECUTIVE
shall not be entitled to receive the severance benefits set forth in
Paragraph 5.4 and the Company shall have no obligation to provide such
benefits.”
     4. Paragraph 6 of the Existing Agreement.
          (a) The last sentences of Paragraphs 6.1.3 and 6.1.4 and the last
sentence of Paragraph 6.2 of the Existing Agreement are hereby deleted.
          (b) A new Paragraph 6.3 is hereby added to the Existing Agreement as
follows:
     “6.3 The Gross-Up Payments shall be paid in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v). Notwithstanding the foregoing provisions
of this Paragraph 6, in no event shall the Company’s liability for Gross-Up
Payments under this Paragraph 6 exceed the amount of the “tax gross-up payment”
on any Payment permitted under Treasury Regulation Section 1.409A-3(i)(1)(v).
Interest and penalties with respect to any Gross-Up Payment or that are
otherwise incurred by the Company on EXECUTIVE’s behalf or required to be paid
by the Company under this Paragraph 6 shall be paid to EXECUTIVE or on
EXECUTIVE’s behalf only to the extent permitted under Treasury
Regulation Section 1.409A-3(i)(1)(v). Notwithstanding the foregoing provisions
of this Paragraph 6, any Gross-Up Payment with respect to any Payment shall be
paid no later than the end of EXECUTIVE’s taxable year next following the
taxable year in which EXECUTIVE remits the related taxes, in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v). Any costs and expenses (including
any Excise Tax, income or other taxes or interest and penalties) incurred by the
Company on EXECUTIVE’s behalf or required to be paid by the Company under this
Paragraph 6 due to any tax contest, audit or litigation shall be paid by the
Company by the end of EXECUTIVE’s taxable year following EXECUTIVE’s taxable
year in which the taxes that are the subject of the tax contest, audit or
litigation are remitted to the taxing authority, or where, as a result of such
tax contest, audit or litigation, no taxes are remitted, the end of EXECUTIVE’s
taxable year following EXECUTIVE’s taxable year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
contest or litigation, in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v).”

7



--------------------------------------------------------------------------------



 



     5. Paragraph 9.1 of the Existing Agreement. Paragraph 9.1 of the Existing
Agreement is hereby amended and restated to read as follows:
     “9.1 This Agreement shall be binding upon and inure to the benefit of
EXECUTIVE and EXECUTIVE’s heirs, executors, administrators, estate,
beneficiaries, and legal representatives. Neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by either party without
the prior express written consent of the other party; provided, however, that
the Company may assign this Agreement and its rights and obligations hereunder
to any successor in interest to the Company. This Agreement shall be binding
upon and inure to the benefit of the Company and its successors, assigns and
legal representatives. Parent and the Company will require any successor
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business or assets of Parent or the Company expressly
to assume and to agree to perform this Agreement in the same manner and to the
same extent that Parent and the Company would be required to perform it if no
such succession had taken place; provided, however, that no such assumption
shall relieve Parent and the Company of their obligations hereunder. The failure
of Parent and the Company to do so shall be considered a material breach of this
Agreement. As used in this Agreement, the “Parent” and the “Company” shall mean
Parent and the Company, respectively, as hereinbefore defined and any successor
to their respective business and/or assets as aforesaid.”
     6. Paragraph 19 of the Existing Agreement. Paragraph 19 of the Existing
Agreement is hereby amended and restated to read as follows:
     “19. Arbitration. Except as set forth in Paragraph 5.10.3, any dispute,
claim or controversy based on, arising out of or relating to EXECUTIVE’s
employment or this Agreement shall be settled by final and binding arbitration
in San Diego County, California, before a single neutral arbitrator in
accordance with the National Rules for the Resolution of Employment Disputes
(the “Rules”) of the American Arbitration Association (“AAA”), and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; provided that the Company shall pay to EXECUTIVE all reasonable
arbitration expenses and legal fees incurred by EXECUTIVE if EXECUTIVE prevails
in enforcing or obtaining his rights or benefits provided by this Agreement.
Such payments shall be made within five (5) days after EXECUTIVE’s request for
payment accompanied with evidence of fees and expenses incurred as the Company
may reasonably request, but in no event later than the last day of the
EXECUTIVE’s taxable year following the taxable year in which the fees, costs and
expenses were incurred; provided, however, that the parties’ obligations
pursuant to this sentence shall terminate on the 10th anniversary of the date of
EXECUTIVE’s termination of employment. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, AAA’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company and Parent. Except as set forth in Paragraph 5.10.3, this
Paragraph 19 is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement or relating to EXECUTIVE’s employment; provided, however, that neither
this Agreement nor the submission to arbitration shall limit the parties’ right
to seek provisional relief, including without limitation injunctive relief, in
any court of competent jurisdiction pursuant to California Code of Civil
Procedure § 1281.8 or any similar statute of an applicable jurisdiction. Seeking
any such relief shall not be deemed to be a waiver of such party’s right to
compel arbitration. EXECUTIVE, the Company and Parent expressly waive their
right to a jury

8



--------------------------------------------------------------------------------



 



trial.”
     7. Addition of New Paragraph 20 to the Existing Agreement. A new
Paragraph 20 is hereby added to the Existing Agreement as follows:
     “20. Section 409A of the Code.
     20.1 Short-Term Deferral Exemption. This Agreement is not intended to
provide for any deferral of compensation subject to Section 409A of the Code
and, accordingly, the payments payable hereunder shall be paid not later than
the later of: (i) the fifteenth (15th) day of the third (3rd) month following
EXECUTIVE’s first taxable year in which such payment is no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
(3rd) month following first taxable year of the Company in which such payment is
no longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A of the Code and any Treasury Regulations and other guidance
issued thereunder.
     20.2 Delayed Distribution under Section 409A of the Code. Notwithstanding
anything to the contrary in this Agreement, to the extent any of the amounts
payable to EXECUTIVE under Paragraph 5.4 are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then (a) no portion of such
amounts shall be payable to EXECUTIVE unless EXECUTIVE’s termination of
employment constitutes a Separation from Service, and (b) if EXECUTIVE is a
Specified Employee (as defined in Paragraph 20.7 below) on the date of
EXECUTIVE’s Separation from Service, and the delayed payment or distribution of
all or any portion of such amounts to which EXECUTIVE is entitled under
Paragraph 5.4 is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, then such portion shall be paid or
distributed to EXECUTIVE during the thirty (30) day period commencing on the
earlier of (i) the expiration of the six (6)-month period measured from the date
of EXECUTIVE’s Separation from Service or (ii) the date of EXECUTIVE’s death.
Upon the expiration of the applicable six (6) month period under
Section 409A(a)(2)(B)(i) of the Code, all payments deferred pursuant to this
Paragraph 20.2 shall be paid in a lump sum payment to EXECUTIVE. Any remaining
payments due under the Agreement shall be paid as otherwise provided herein.
     20.3 Transition Relief. As provided in Internal Revenue Service Notice
2006-79 and 2007-86, notwithstanding any other provision of this Agreement,
(a) with respect to an election or amendment to change a time and form of
payment under this Agreement made on or after January 1, 2006 and on or before
December 31, 2006, the election or amendment may apply only to amounts that
would not otherwise be payable in 2006 and may not cause an amount to be paid in
2006 that would not otherwise be payable in 2006, (b) with respect to an
election or amendment to change a time and form of payment under this Agreement
made on or after January 1, 2007 and on or before December 31, 2007, the
election or amendment may apply only to amounts that would not otherwise be
payable in 2007 and may not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007, and (c) with respect to an election or amendment
to change a time and form of payment under this Agreement made on or after
January 1, 2008 and on or before December 31, 2008, the election or amendment
may apply only to amounts that would not otherwise be payable in 2008 and may
not cause an amount to be paid in 2008 that would not otherwise be payable in
2008.
     20.4 Definition of Separation from Service. For purposes of this Agreement,
“Separation from Service,” with respect to EXECUTIVE, means EXECUTIVE’s
“separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h).

9



--------------------------------------------------------------------------------



 



     20.5 Definition of Service Provider. For purposes of this Agreement,
“Service Provider” means EXECUTIVE or any other “service provider,” as defined
in Treasury Regulation Section 1.409A-1(f).
     20.6 Definition of Service Recipient. For purposes of this Agreement,
“Service Recipient,” with respect to EXECUTIVE, means the Company and all
persons considered part of the “service recipient,” as defined in Treasury
Regulation Section 1.409A-1(g), as determined from time to time. As provided in
Treasury Regulation Section 1.409A-1(g), the “Service Recipient” shall mean the
person for whom the services are performed and with respect to whom the legally
binding right to compensation arises, and all persons with whom such person
would be considered a single employer under Section 414(b) or 414(c) of the
Code.
     20.7 Definition of Specified Employee. For purposes of this Agreement,
“Specified Employee” means a Service Provider who, as of the date of the Service
Provider’s “separation from service,” as defined in Treasury
Regulation Section 1.409A-1(h), is a “Key Employee” of the Service Recipient any
stock of which is publicly traded on an established securities market or
otherwise. For purposes of this definition, a Service Provider is a “Key
Employee” if the Service Provider meets the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the Treasury Regulations thereunder and disregarding Section 416(i)(5) of the
Code) at any time during the Testing Year. If a Service Provider is a “Key
Employee” (as defined above) as of a Specified Employee Identification Date, the
Service Provider shall be treated as “Key Employee” for the entire twelve
(12) month period beginning on the Specified Employee Effective Date. For
purposes of this definition, a Service Provider’s compensation for a Testing
Year shall mean such Service Provider’s compensation, as determined under
Treasury Regulation Section 1.415(c)-2(d)(4), from the Service Recipient for
such Testing Year. The “Specified Employees” shall be determined in accordance
with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i).
     20.8 Definition of Specified Employee Effective Date. For purposes of this
Agreement, “Specified Employee Effective Date” means the first day of the fourth
(4th) month following the Specified Employee Identification Date. The Specified
Employee Effective Date may be changed by the Company, in its discretion, in
accordance with Treasury Regulation Section 1.409A-1(i)(4).
     20.9 Definition of Specified Employee Identification Date. For purposes of
this Agreement, “Specified Employee Identification Date,” for purposes of
Treasury Regulation Section 1.409A-1(i)(3), means December 31. The “Specified
Employee Identification Date” shall apply to all “nonqualified deferred
compensation plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of
the Service Recipient and all affected Service Providers. The “Specified
Employee Identification Date” may be changed by the Company, in its discretion,
in accordance with Treasury Regulation Section 1.409A-1(i)(3).
     20.10 Definition of Testing Year. For purposes of this Agreement, “Testing
Year” means the twelve (12) month period ending on the Specified Employee
Identification Date, as determined from time to time.
     20.11 Amendment of Agreement to Comply with Section 409A of the Code. If
EXECUTIVE and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, the Parties agree to amend
this Agreement, or take such other actions as they deem reasonably necessary or
appropriate, to comply with the requirements of

10



--------------------------------------------------------------------------------



 



Section 409A of the Code, the Treasury Regulations thereunder (and any
applicable transition relief) while preserving the economic agreement of the
Parties. If any provision of the Agreement would cause such payments or benefits
to fail to so comply, such provision shall not be effective and shall be null
and void with respect to such payments or benefits, and such provision shall
otherwise remain in full force and effect.”
     8. Exhibit B to the Existing Agreement. Exhibit B to the Existing Agreement
is hereby amended and restated in the form of Exhibit B attached to this
Amendment.
     9. Miscellaneous. This Amendment shall be and is hereby incorporated in and
forms a part of the Existing Agreement. All other terms and provisions of the
Existing Agreement shall remain unchanged except as specifically modified
herein. EXECUTIVE acknowledges that EXECUTIVE has consulted with counsel (or has
had a reasonable opportunity to consult with counsel) and is fully aware of
EXECUTIVE’s rights and obligations under this Amendment. All references to
sections of any federal, state or local law shall be deemed also to refer to any
successor provisions to such sections. Any payments provided for hereunder shall
be paid net of any applicable withholding required under federal, state or local
law. This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall constitute an original thereof.
[Remainder of Page Intentionally Left Blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

                  LEAP WIRELESS INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Leonard C. Stephens
 
   
 
  Name:   Leonard C. Stephens    
 
  Title:   Senior Vice President, Human Resources    
 
                CRICKET COMMUNICATIONS, INC.    
 
           
 
  By:   /s/ Leonard C. Stephens
 
   
 
  Name:   Leonard C. Stephens    
 
  Title:   Senior Vice President, Human Resources    
 
                EXECUTIVE    
 
                /s/ S. Douglas Hutcheson                   S. Douglas Hutcheson
   

12



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL RELEASE
     1. General Release of Claims. In consideration of the benefits under
Paragraph 5.4 of the Amended and Restated Executive Employment Agreement,
effective as of January 10, 2005, as amended by (i) that certain First Amendment
to Amended and Restated Executive Employment Agreement, effective as of June 17,
2005, (ii) that certain Second Amendment to Amended and Restated Executive
Employment Agreement, effective as of February 17, 2006, and (ii) that certain
Third Amendment to Amended and Restated Executive Employment Agreement,
effective as of December 31, 2008 (as amended, the “Agreement”), by and among
Leap Wireless International, Inc. (“Leap”), Cricket Communications, Inc.
(“Cricket”) (collectively, the “Companies”) and S. Douglas Hutcheson
(“Executive”), Executive does hereby for himself and his spouse, beneficiaries,
heirs, successors and assigns, release, acquit and forever discharge the
Companies and their respective stockholders, officers, directors, managers,
employees, representatives, related entities, successors and assigns, and all
persons acting by, through or in concert with them (the “Releasees”) of and from
any and all claims, actions, charges, complaints, causes of action, rights,
demands, debts, damages, or accountings of whatever nature, except for criminal
activity, known or unknown, which Executive may have against the Releasees based
on any actions or events which occurred prior to the date of this General
Release, including, but not limited to, those related to, or arising from,
Executive’s employment with the Companies, or the termination thereof, any
claims under Title VII of the Civil Rights Act of 1964, the Federal Age
Discrimination and Employment Act and the California Fair Employment and Housing
Act, but excluding claims under the Agreement (collectively, “Claims”).
     Notwithstanding the generality of the foregoing, Executive does not release
the following Claims:
     a. Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
     b. Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Companies;
     c. Claims pursuant to the terms and conditions of the federal law known as
COBRA;
     d. Claims for indemnity (i) under the bylaws of the Companies, (ii) as
provided for by Delaware law or other applicable law, (iii) under any applicable
insurance policies with respect to Executive’s liability as an employee,
director or officer of the Company, or (iv) under any written agreement executed
by Executive and either of the Companies;
     e. Claims based on any right Executive may have to enforce the Companies’
executory obligations under the Agreement;
     f. Claims under the terms of any employee benefit plan of the Companies in
which Executive is a participant;
     g. Claims Executive may have under any outstanding stock option, restricted
stock award or other equity award granted to Executive by the Companies; and
     h. Claims Executive may have in his capacity as a stockholder of the
Companies.

B-1



--------------------------------------------------------------------------------



 



     2. RELEASE OF UNKNOWN CLAIMS. IN ADDITION, EXECUTIVE EXPRESSLY WAIVES ALL
RIGHTS UNDER SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, WHICH
READS AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. OLDER WORKER’S BENEFIT PROTECTION ACT. EXECUTIVE AGREES AND EXPRESSLY
ACKNOWLEDGES THAT THIS GENERAL RELEASE INCLUDES A WAIVER AND RELEASE OF ALL
CLAIMS WHICH EXECUTIVE HAS OR MAY HAVE UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, 29 U.S.C. § 621, ET SEQ. (“ADEA”). THE
FOLLOWING TERMS AND CONDITIONS APPLY TO AND ARE PART OF THE WAIVER AND RELEASE
OF THE ADEA CLAIMS UNDER THIS GENERAL RELEASE:
     a. That the Agreement and this General Release are written in a manner
calculated to be understood by Executive.
     b. The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Executive signs this General Release.
     c. The Agreement provides for consideration in addition to anything of
value to which Executive is already entitled.
     d. Executive is advised to consult an attorney before signing this General
Release.
     e. Executive is afforded twenty-one (21) days (or, in the event that the
termination of Executive is in connection with an exit incentive or other
employment termination program, forty-five (45) days) after Executive is
provided with this General Release to decide whether or not to sign this General
Release. If Executive executes this General Release prior to the expiration of
such period, Executive does so voluntarily and after having had the opportunity
to consult with an attorney.
     f. In the event that the termination of Executive’s employment is in
connection with an exit incentive or other employment termination program,
Executive is provided with written information, calculated to be understood by
the average individual eligible to participate, as to:
     (i) any class, unit, or group of individuals covered by such program, any
eligibility factors for such program, and any time limits applicable to such
programs; and
     (ii) the job titles and ages of all individuals eligible or selected for
the program, and the ages of all individuals in the same job classification or
organizational unit who are not eligible or not selected for the program.

B-2



--------------------------------------------------------------------------------



 



     g. Executive will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Executive will not receive the benefits described in Paragraph 5.4 of the
Agreement.
     h. If Executive wishes to revoke the General Release, Executive shall
deliver written notice stating his intent to revoke this General Release to the
Company’s General Counsel on or before the seventh (7th) day after the date
hereof.
     4. No Assignment of Claims. Executive represents and warrants to the
Releasees that there has been no assignment or other transfer of any interest in
any Claim which Executive may have against the Releasees, or any of them, and
Executive agrees to indemnify and hold the Releasees harmless from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting any such assignment or transfer of
any rights or Claims under any such assignment or transfer from such party.
     5. No Suits or Actions. Executive agrees that if he hereafter commences,
joins in, or in any manner seeks relief through any suit arising out of, based
upon, or relating to any of the Claims released hereunder, or in any manner
asserts against the Releasees any of the Claims released hereunder, then he will
pay to the Releasees against whom such suit or Claim is asserted, in addition to
any other damages caused thereby, all attorneys’ fees incurred by such Releasees
in defending or otherwise responding to said suit or Claim.
     6. No Admission. Executive further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

             
 
  EXECUTIVE    
 
                          S. Douglas Hutcheson      
 
  Date:        
 
     
 
   

B-3